DETAILED ACTION
This communication is responsive to the amended claims filed 06/21/2021.
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang (U. S. Pat. App. Pub – 2005/0152571).
	Regarding claim 1, Chang discloses a surface mountable condenser microphone (4) comprising; a diaphragm (72) spaced by a spacer (722) from a conductive capacitor layer (721), said conductive capacitor layer arranged on a surface of a back plate (71), wherein the back plate is realized by an isolating carrier (52), wherein the back plate (71) carries the conductive capacitor layer (721), and wherein the back plate furthermore carries, isolated from the conductive capacitor layer on another surface area of a same side of the back plate, a spacer layer (722) that projects over the conductive capacitor layer and forms the spacer (Fig. 3A, 3B and 13) as claimed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 
This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103 (a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a). 
Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over Chang (U. S. Pat. App. Pub – 2005/0152571) in view of Song (U. S. Pat. - 7,949,142).
Regarding claim 9, Chang may not specially teach that the isolating carrier of the back plate is realized by a ceramic plate as claimed. Song disclose a similar structured condenser microphone, wherein an isolating carrier (140) of a back plate (14) is realized by a ceramic plate (claim 6). Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to be motivated to provide the ceramic plate for supportively mounting the condenser microphone taught by Chang, in order to utilize the condenser microphone in certain applications. 
Allowable Subject Matter
Claims 2-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Amendment
Applicant’s arguments dated 06/21/2021 have been fully considered, but they are not deemed to be persuasive.
Regarding claim 1, the cited reference (U. S. Pat. App. Pub. – 2005/0152571) does clearly show a surface mountable condenser microphone (4) comprising; a diaphragm (72) spaced by a spacer (722) from a conductive capacitor layer (721), said conductive capacitor layer arranged on a surface of a back plate (71), wherein the back plate is realized by an isolating carrier (52), wherein the back plate (71) carries the conductive capacitor layer (721), and wherein the back plate furthermore carries, isolated from the conductive capacitor layer on another surface area of a same side (between 55) of the back plate, a spacer layer (722) that projects over the conductive capacitor layer and forms the spacer (Fig. 3A, 3B and 13) as claimed.
Conclusion
THIS ACTION IS MADE FINAL.  See M.P.E.P. § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).
A SHORTENED STATUTORY PERIOD FOR RESPONSE TO THIS FINAL ACTION IS SET TO EXPIRE THREE MONTHS FROM THE DATE OF THIS ACTION.  IN THE EVENT A FIRST RESPONSE IS FILED WITHIN TWO MONTHS OF THE MAILING DATE OF THIS FINAL ACTION AND THE ADVISORY ACTION IS NOT MAILED UNTIL AFTER THE END OF THE THREE-MONTH SHORTENED STATUTORY PERIOD, THEN THE SHORTENED STATUTORY PERIOD WILL EXPIRE ON THE DATE THE ADVISORY ACTION IS MAILED, AND ANY EXTENSION FEE PURSUANT TO 37 C.F.R. § 1.136(a) WILL BE CALCULATED FROM THE MAILING DATE OF THE ADVISORY ACTION.  IN NO EVENT WILL THE STATUTORY PERIOD FOR RESPONSE EXPIRE LATER THAN SIX MONTHS FROM THE DATE OF THIS FINAL ACTION.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Suhan Ni whose telephone number is (571)-272-7505, and the number for fax machine is (571)-273-7505. The examiner can normally be reached on Monday through Friday from 10:00 am to 8:00 pm. If it is necessary, the examiner's supervisor, Duc M. Nguyen, can be reached at (571)-272-7503.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov/. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the group receptionist whose telephone number is (571)-272-2600, or please see http://www.uspto.gov/web/info/2600.




/SUHAN NI/Primary Examiner, Art Unit 2651